Subset 



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is response to the application filed on February 21, 2020.

Claims 1-20 are pending.


Claim Objections


Claims 1, 10 and 19 are objected to because of the following informalities: in claims 1, 10 and 19, “…. probability vectors ….”, missing --;--?  Appropriate correction is required.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guha et al (U.S. Pub. No. 2009/0164416).

With respect to claims 1, 10 and 19, Guha et al teaches 
receiving, by a trained classifier system, one or more input data vectors, the trained classifier system capable of classifying input data vectors resulting in a plurality of result label values and respective probability vectors ([0020] A trained data object classifier can be run on the data, [0038] FIG. 4, retrieving information from unstructured data, At step 402, an input defining a classification is received from the user 102.);
predicting, based on the one or more received input data vectors, result label values and respective probability vectors using the trained classifier system (abstract, results is determined using the class label, [0018] results determined using the class label [0022] A list of all indexed keywords or features, known as index vectors); 
receiving feedback data, from one or more users, the feedback data comprising respective feedback label values ([0023] Since the initial classification 114 is a preliminary classification, which may not be correct or complete, a need for the initial classification 114 to be corrected or updated at a later time may arise. This updating or correcting of the initial classification 114 is done through automated relevance classification to result in the adaptive classification 116. The adaptive classification 116 updates the relevance classes on the basis of the feedback received from users over time or on the basis of implicit feedback extracted from the result sets displayed to the users); 
mapping each of the feedback label values to a respective highest probability dimension value of the related probability vector resulting in an index map ([0040] feedback given by the user 102 ascertains the appropriateness of the search results. At step 414, adaptive classification mapping is performed, based on an analysis of the feedback, by adjusting the sample set used to determine the classification mapping to the class label); and 
determining, based on the index map, an evaluation metric value for the quality of the trained classifier system ([0035] index 310, a classify index 312, a scan/index 314, and a content map 316. an adapt index 322, a classify index 324, a scan/index 326, and a content map 328. [0037] The adapt index 322 incorporates the feedback into the relevance classification mapping and updates the relevance classes. The classification of the index takes place at classify index 324, and if a new index has been defined, then the content map 328 is updated with the new index).

 With respect to claims 2-3, 11-12 and 20, Guha et al teaches 
determining a mean probability dimension value to be used for the input data vectors for which no feedback data is received, the mean probability dimension being based on the received feedback data, determining an estimation error for a standard error of the mean probability dimension value based on a distribution of the probability values of all the input data vectors for which not feedback data is received (([0027] {x.sub.i.epsilon.R.sup.n}.fwdarw.{I.sup.m}where n is a maximum number of indices per document, I.sup.m is the m-dimensional integer space m is the dimension of the classification space, and with m&lt;&lt;n, since the number of classes are generally smaller than the number of indices).

With respect to claims 4 and 13, Guha et al teaches mapping each of the feedback label values and determining an evaluation metric value is performed after a predefined number of feedback data records have been received ([0018] feedback based on the user's response to an interaction with search results determined using the class label. Finally, adaptive classification is facilitated by an analysis of the feedback, by updating the sample set used to determine the classification mapping to the class label).

 With respect to claims 5 and 14, Guha et al teaches   mapping each of the feedback label values and determining an evaluation metric value is performed is based on a predefined schedule ([0018] feedback based on the user's response to an interaction with search results determined using the class label. Finally, adaptive classification is facilitated by an analysis of the feedback, by updating the sample set metric used to determine the classification mapping to the class label).

With respect to claims 6 and 15, Guha et al teaches index map has only mapping values for a subset of classes ([0037] adapt index 322 incorporates the feedback into the relevance classification mapping and updates the relevance classes. The classification of the index takes place at classify index 324).

With respect to claims 7 and 16, Guha et al teaches log-loss metric, and a Brier loss metric ([0055] Distributed, networked systems, components, and/or circuits can be used. Communication, or transfer, of data may be wired, wireless, or by any other means).

With respect to claims 8 and 17, Guha et al teaches   scikit, spark ml, keras, caffe, pytorch and, tensorflow ([0055] Distributed, networked systems, components, and/or circuits can be used. Communication, or transfer, of data may be wired, wireless, or by any other means).

With respect to claims 9 and 18, Guha et al teaches   trained classifier system is a neural network ([0055] Distributed, networked systems, components, and/or circuits can be used. Communication, or transfer, of data may be wired, wireless, or by any other means).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assist from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163